J-S70024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    WAYNE MICHAEL GLASS                        :
                                               :
                      Appellant                :   No. 763 MDA 2017

      Appeal from the Judgments of Sentence May 1, 2017, and May 4, 2017,
    In the Court of Common Pleas of Adams County Criminal Division at No(s):
                           CP-01-CR-0000103-2014,
                CP-01-CR-0000543-2014, CP-01-CR-0000639-2016,
                CP-01-MD-0000980-2015, CP-01-MD-0001151-2014


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY SHOGAN, J.:                            FILED FEBRUARY 05, 2018

        Wayne Michael Glass, (“Appellant”), appeals from the judgments of

sentence entered at trial court docket number CP-01-CR-0000639-2016 on

May 1, 2017 and trial court docket numbers CP-01-CR-0000103-2014, CP-

01-CR-0000543-2014, CP-01-MD-0000980-2015, and CP-01-MD-0001151-

2014 on May 4, 2017. We affirm.

        Following a bench trial, Appellant was convicted of terroristic threats,

stalking, and harassment at docket number CP-01-CR-0000639-201.1              On

May 1, 2017, the trial court sentenced Appellant to a term of incarceration of


____________________________________________


1 18 Pa.C.S. § 2706, 18 Pa.C.S. § 2709.1(a)(2), 18 Pa.C.S. § 2709(a)(3),
respectively.
J-S70024-17


eighteen to sixty months on the stalking conviction and six to sixty months

on the terroristic threat conviction, to run concurrently with one another but

consecutive to other sentences Appellant was serving.2

       Following Appellant’s convictions and sentence at docket number CP-

01-CR-0000639-2016, the trial court revoked Appellant’s probation at

docket numbers CP-01-CR-0000103-2014, CP-01-CR-0000543-2014, CP-01-

MD-0000980-2015, and CP-01-MD-0001151-2014 and sentenced Appellant

to incarceration for an aggregate term of fifty-four to one hundred thirty-two

months. Appellant filed a single notice of appeal on May 18, 2017, wherein

he listed all of the above docket numbers.

       Before we address the merits of Appellant’s appeal, we must dispose

of this Court’s June 7, 2017 order directing Appellant to show cause why his

appeal should not be quashed for failure to comply with Pa.R.A.P. 341, note.

That note states, “Where, however, one or more orders resolves issues

arising on more than one docket or relating to more than one judgment,

separate notices of appeal must be filed.”        In response to our order,

Appellant filed a motion for leave to consolidate the appeals and argued that

his appeal should not be quashed because the only issues presented for

appeal stem from docket number CP-01-CR-0000639-2016, which contains

the most recent convictions for harassment, stalking, and terroristic threats.
____________________________________________


2 The trial court did not impose a sentence on the summary harassment
charge.



                                           -2-
J-S70024-17


     Preliminarily, we note that the filing of one notice of appeal from

orders entered at different docket numbers “has long been discouraged.” 20

G. Ronald Darlington, et al., Pennsylvania Appellate Practice § 341:3.1.02

(Dec. 2017 Update) (footnote omitted).       See also Commonwealth v.

C.M.K., 932 A.2d 111 (Pa. Super. 2007) (quashing appeal taken by single

notice of appeal filed by codefendendants, who were convicted of different

crimes and given different sentences). Despite this policy, which is codified

in the note to Pa.R.A.P. 341, our courts have not automatically quashed such

an appeal. Indeed, our Supreme Court has stated the following:

     Taking one appeal from several judgments is not acceptable
     practice and is discouraged. It has been held that a single
     appeal is incapable of bringing on for review more than one final
     order, judgment or decree.           When circumstances have
     permitted, however, we have refrained from quashing the whole
     appeal, but this Court has quashed such appeals where no
     meaningful choice could be made.

General Electric Credit Corp. v. Aetna Casualty & Surety Co., 263 A.2d

448, 452–453 (Pa. 1970).

     Although the filing of one notice of appeal from multiple docket

numbers is discouraged, we note that “appellate courts have not generally

quashed such appeals, provided the issues involved are nearly identical, no

objection to the appeal has been raised, and the period for the appeal has

expired.” In Interest of P.S., 158 A.3d 643, 648 (Pa. Super. 2017).       In

P.S., this Court declined to quash a single appeal from two orders, one

which adjudicated the appellant delinquent of three crimes and a subsequent


                                    -3-
J-S70024-17


dispositional order, following the revocation of his probation.   Id. at 645.

This Court looked to the fact that the appellant “presents intertwined issues

related to his new adjudications and revocation disposition,” as well as the

facts that the Commonwealth did not object and the appeal period had

expired. Id. at 648.

       In this case, we note that Appellant is appealing the judgment of

sentence entered at docket number CP-01-CR-0000639-2016.            The four

other appeals are relevant to our adjudication of the instant case only

because the sentencing court revoked Appellant’s probation at those dockets

numbers following his convictions of harassment, stalking, and terroristic

threats at docket number CP-01-CR-0000639-2016.        Indeed, this is not a

situation where this Court must address factually distinct convictions or

sentences handed down to one or more appellants.       Further, we note that

the Commonwealth has not objected, and the time for appeal has passed.

Our examination of the above facts and relevant case law compels the

conclusion that circumstances allow us to exercise our discretion and permit

the appeals.3


____________________________________________


3  In Appellant’s response to our June 7, 2017 per curiam order, he filed a
motion for leave to consolidate. Pursuant to Pa.R.A.P. 513, this Court may
order consolidation where “the same question is involved in two or more
appeals in different cases.” Appellant’s appeal is based entirely on the
adjudication of one of the docket numbers, CP-01-CR-0000639-2016, from
which he has appealed and we GRANT Appellant’s motion to consolidate
(Footnote Continued Next Page)


                                           -4-
J-S70024-17


      Turning to the merits of the appeal, a review of the facts of this case

makes it clear that Appellant has a long and protracted criminal history

involving the victim, his former paramour, Ms. Glass. Indeed, Appellant has

at least twelve prior convictions involving Ms. Glass and has been subject to

numerous revocations in the past due to contacts with and threats against

Ms. Glass in violation of the order she obtained pursuant to the Protection

From Abuse Act (“PFA”), 23 Pa.C.S. § 6101 et seq. Order, 5/17/17, at 1.

      This case involves a letter Appellant sent to two employees of South

Central Community Action Programs (“SCCAP”), a homeless shelter which

had provided Appellant services in the past. The letter, written by Appellant,

was addressed to Zelona Wagner and Sharon Bechtel, both employees at

SCCAP.     The letter was several pages long and included the following

passage:

      I do know if [Ms. Glass] keeps me in here again like she did the
      last time because she said she doesn’t feel comfortable with me
      getting out. I will max out and then when I get out there is NO
      place on this God’s green earth she can hide that I will not hunt
      her down like a blood hound and show her what true “Emotional
      Distress” is all about. BLOW both her knee caps off and put her
      in a wheel chair for the rest of her life, that should do it. Death
      would be way to [sic] easy for her…

N.T., 1/17/17, Exhibit A.




(Footnote Continued) _______________________

docket numbers CP-01-CR-0000103-2014, CP-01-CR-0000543-2014, CP-01-
MD-0000980-2015, and CP-01-MD-0001151-2014 with this appeal.



                                          -5-
J-S70024-17


     During the nonjury trial, one of the women to whom the letter was

addressed, Zelona Wagner, testified that she became familiar with Appellant

when he stayed at the homeless shelter and that their families were friends.

N.T., 1/17/17, at 8. After opening the letter and reading the above passage,

she immediately gave it to her supervisor, Sharon Bechtel. Id. at 11. Ms.

Wagner testified she was concerned that had she not informed her

supervisor and Appellant made good on his threats, she would “have that on

my mind forever.”    Id.   Ms. Wagner did not personally know Ms. Glass,

although she was familiar with her and Appellant’s tumultuous relationship

and was aware that Appellant was “obsessed” with Ms. Glass. Id. at 12, 17.

     Sharon Bechtel testified that she was “quite disturbed” upon reading

the letter. Id. at 22. She further testified that she had known Appellant for

seven or eight years and that her ex-husband and Appellant worked

together approximately six years prior.   Id. at 19, 24.    Ms. Bechtel also

testified that she became acquainted with Ms. Glass during that period,

spoke with her “quite frequently” over the telephone, and that Appellant and

Ms. Glass had gone on a double date with Ms. Bechtel and her husband. Id.

at 24.   They later fell out of contact and Ms. Bechtel had not spoken with

Ms. Glass since 2012, except for a single occasion when Ms. Glass, who

works as a mail carrier, delivered mail to Ms. Bechtel’s home.    Id. at 25.

Ms. Becthel further testified that after she read the threats contained in

Appellant’s letter, she informed a victim witness assistance program and a


                                    -6-
J-S70024-17


detective about the letter to determine how she should proceed. Id. at 22.

Ms. Bechtel ultimately told Ms. Glass about Appellant’s threats when Ms.

Glass called the shelter seeking services for one of her children. Id. at 23.

      Appellant also testified and admitted that he wrote the letter

containing the threats to Ms. Glass. Id. at 36–37. He stated that he wrote

the letter to Ms. Wagner and Ms. Becthel to inform them how “frustrated he

was with [Ms. Glass] for not cooperating.” Id. at 41. He further testified:

      I was hearing rumors of different things [Ms. Glass] is saying
      and I’m very frustrated, and I just wanted to show how
      frustrated I was. I sought parole [in] 2015. I got a negative
      recommendation. I got a nine month hit. May 3rd it will be five
      years I’ve been down for PFA violations and I was frustrated and
      I wanted to show them how frustrated I was. [Ms. Glass] is
      saying about her emotional distress. Well, I have emotional
      distress also.

Id. at 35–36. Following a nonjury trial, the trial court found Appellant guilty

of harassment, stalking, and terroristic threats, as discussed supra.

      In support of his appeal, Appellant raises the following questions for

our review:

      1. Whether there was sufficient evidence presented by the
         Commonwealth to convict Appellant of Terroristic Threats?

      2. Whether there was sufficient evidence presented by the
         Commonwealth to convict Appellant of Stalking?

Appellant’s Brief at 6 (issues numbered for clarity).

      A claim challenging the sufficiency of the evidence is a question of law,

requiring a plenary scope of review. Commonwealth v. Haughwout, 837




                                     -7-
J-S70024-17



A.2d 480, 484 (Pa. Super. 2003).               We employ the following standard of

review:

       The standard of review for a challenge to the sufficiency of the
       evidence is to determine whether, when viewed in a light most
       favorable to the verdict winner, the evidence at trial and all
       reasonable inferences therefrom is sufficient for the trier of fact
       to find that each element of the crimes charged is established
       beyond a reasonable doubt. The Commonwealth may sustain its
       burden of proving every element beyond a reasonable doubt by
       means of wholly circumstantial evidence.

       The facts and circumstances established by the Commonwealth
       need not preclude every possibility of innocence. Any doubt
       raised as to the accused's guilt is to be resolved by the fact-
       finder. As an appellate court, we do not assess credibility nor do
       we assign weight to any of the testimony of record. Therefore,
       we will not disturb the verdict unless the evidence is so weak
       and inconclusive that as a matter of law no probability of fact
       may be drawn from the combined circumstances

Commonwealth v. Wanner, 158 A.3d 714, 717–718 (Pa. Super. 2017)

(quoting Commonwealth v. Vogelsong, 90 A.3d 717, 719 (Pa. Super.

2014)).

       In support of his first issue, Appellant argues that there was

insufficient evidence to convict him of terroristic threats because he did not

have the required intent to terrorize the victim.4 In order for a defendant to

____________________________________________


4 Appellant has relied on a number of this Court’s unpublished memoranda in
his brief. This practice is expressly prohibited by Superior Court Operating
Procedure § 65.37(A), which states, “An unpublished memorandum decision
shall not be relied upon by a Court or a party in any other action or
proceeding, except such that a memorandum decision may be relied upon or
cited (1) when it is relevant under the doctrine of the law of the case, res
(Footnote Continued Next Page)


                                           -8-
J-S70024-17


be convicted of 18 Pa.C.S. § 2706, terroristic threats, “the Commonwealth

must prove that 1) the defendant made a threat to commit a crime of

violence, and 2) the threat was communicated with the intent to terrorize

another    or    with    reckless    disregard     for   risk   of   causing    terror.”

Commonwealth v. Beasley, 138 A.3d 39, 46 (Pa. Super. 2016) (quoting

Commonwealth v. Tizer, 684 A.2d 597, 600 (1996)). Neither the ability

to carry out the threat or the victim’s belief in the same is an element of the

offense.   Beasley, 138 A.3d at 46.            As Appellant asserts, the purpose of

section 2706 “is to impose criminal liability on persons who make threats

which seriously impair personal security or public convenience.                It is not

intended by this section to penalize mere spur-of-the-moment threats which

result from anger.” Appellant’s Brief at 11 (citing 18 Pa.C.S. § 2706, cmt.).

      In support of his appeal, Appellant avers that he lacked the required

intent to terrorize Ms. Glass because there was no active relationship

between Ms. Glass and the third parties to whom he communicated the

threat and Appellant did not make any statements that the threat should be

relayed to the victim. Appellant’s Brief at 11. Although Appellant concedes

that a threat was made, he argues that his intent was not to terrorize Ms.

(Footnote Continued) _______________________

judicata, or collateral estoppel, and (2) when the memorandum is relevant
to a criminal action or proceeding because it recites issues raised and
reasons for a decision affecting the same defendant in a prior action or
proceeding.” The exceptions do not apply here, and we will disregard those
citations in the instant case.



                                          -9-
J-S70024-17


Glass.   Appellant’s Brief at 12.   Instead, Appellant asserts that, looking at

the totality of the circumstances, he lacked the intent to terrorize the victim

because of the relationship among the parties.          Id. at 13.   Specifically,

Appellant argues that he was friends with both Ms. Wagner and Ms. Bechtel

and his intent was to relay the message to them; he believed that neither

person would relay the message to Ms. Glass “because of their lack of a

relationship to her.” Id. at 13.

      The Commonwealth responds that Appellant has a long and protracted

history of contacting and threatening Ms. Glass in letters he sent directly to

her or other individuals, despite the fact that Ms. Glass obtained a PFA

against him. Commonwealth’s Brief at 7. Indeed, Appellant sent letters to

his mother, his children, his grandchildren, the mother of Ms. Glass, a close

friend of Ms. Glass, and Ms. Glass’s employer.         Id.   He also had a male

acquaintance leave Ms. Glass a voicemail message. Id. After each attempt

to circumvent the no-contact provision of the PFA, Appellant was convicted

of indirect criminal contempt and warned by the trial court. Id. at 8. The

Commonwealth further avers that Appellant’s contact with Ms. Bechtel (who

is an acquaintance of Ms. Glass) and Ms. Wagner is simply another attempt

by Appellant to communicate his feelings to her, specifically his message

that he will hurt her if she opposes his parole. Id.

      The trial court ultimately found that Appellant’s intent to terrorize Ms.

Glass could be inferred from the contents of the letter as well as the fact


                                     - 10 -
J-S70024-17


that Appellant testified that he wrote the letter after he heard “rumors of

different things [Ms. Glass] is saying and I’m very frustrated, and I just

wanted to show how frustrated I was….”          Id. (citing N.T. 1/23/17, at 35–

36).   In its opinion, the trial court noted:

       A state of mind by its very nature is subjective; a person’s mind
       cannot be opened so that his or her intent can be observed. In
       the absence of a declaration disclosing a person’s intent,
       therefore, one can only look to the conduct and circumstances
       surrounding it to determine the mental state which occasioned it.

Trial Court Opinion, 6/16/17, at 15 (quoting Commonwealth v. Crawford,

24 A.3d 396, 405 (Pa. Super. 2011)). The trial court also found that

Appellant acted in reckless disregard for the risk of causing terror because

Appellant was aware that Ms. Bechtel and Ms. Glass knew each other, and

therefore, he was aware of the possibility that the threat would be relayed to

Ms. Glass. Trial Court Opinion, 6/16/17, at 18.

       Given Appellant’s long and convoluted history with Ms. Glass, the

content of the letter, the relationship between the parties, and Appellant’s

testimony, we conclude that the evidence, when viewed in the light most

favorable to the Commonwealth, was sufficient to find Appellant guilty of

making terroristic threats.

       In his second issue, Appellant complains that the evidence was not

sufficient to sustain his conviction for stalking.      Appellant’s Brief at 17.

Pursuant to 18 Pa.C.S. § 2709.1(a)(2), a person is guilty of stalking when

the person “engages in a course of conduct or repeatedly communicates to


                                      - 11 -
J-S70024-17


another person under circumstances which demonstrate or communicate

either an intent to place such a person in reasonable fear of bodily injury or

cause substantial emotional distress to such other person.”

      We     note   that   Appellant’s    supporting    argument    consists   of

approximately half a page of text and incorporates the arguments he made

regarding his conviction for terroristic threats.       Appellant’s Brief at 17.

Specifically, Appellant asserts that there was no intent to communicate the

threat to Ms. Glass; thus, the evidence was not sufficient to find him guilty

of terroristic threats and stalking.     Id.    Appellant acknowledges that the

letter he sent to Ms. Bechtel and Ms. Wagner form the basis of both the

stalking and the terroristic threats convictions. Id. Appellant further admits

that “there was sufficient previous conduct that if the threat was a terroristic

threat then it would also qualify as stalking.” Id.

      The trial court, after reviewing all of the stipulations and evidence,

found that

      the prior history between Appellant and the victim, his numerous
      criminal convictions and PFA violations involving this same
      victim, as well as the content of the current letter, all establish a
      course of conduct which evidenced Appellant’s intent to cause
      the victim substantial emotional distress or place her in
      reasonable fear of bodily injury.

Trial Court Opinion, 6/16/17, at 15 (footnote omitted). We agree with the

trial court’s assessment and find that the evidence was sufficient to sustain

Appellant’s conviction for stalking.

      Judgments of sentence affirmed.

                                       - 12 -
J-S70024-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/05/2018




                          - 13 -